Per Curiam.

We have reviewed the record in this matter and agree that respondent’s conduct warrants the most severe penalty available. After reviewing tapes of a telephone conversation between respondent and a co-conspirator, a federal appeals court concluded that she seemed to be “running scared,” aware that the authorities were closing in, and that the conversation “simply is not the conversation of an innocent, uninvolved person.” The federal jury apparently believed the testimony of a co-conspirator that respondent masterminded these crimes, even in the face of her testimony denying culpability. Consequently, we permanently disbar respondent from the practice of law. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.